Citation Nr: 1423165	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  06-37 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In October 2013, the Board remanded this issue to the RO for additional development.  It has been properly returned to the Board for appellate consideration.


FINDING OF FACT

The September 2013 private expert medical opinion places the evidence in equipoise as to whether the Veteran has asbestosis due to exposure to asbestos during active service, which has been previously conceded.


CONCLUSION OF LAW

The criteria for service connection for asbestosis have been met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


ORDER

Entitlement to service connection for asbestosis is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


